     Case 19-05716-dd             Doc 9      Filed 11/15/19 Entered 11/15/19 14:35:01                      Desc Main
                                             Document      Page 1 of 28


                                        UNITED STATES BANKRUPTCY COURT
                                       FOR THE DISTRICT OF SOUTH CAROLINA
IN RE:
                                                          CHAPTER 7
Frank Gordon Harris
                                                          BANKRUPTCY NO. 19-05716-dd
                                      Debtors

                NOTICE OF MOTION FOR RELIEF FROM AUTOMATIC STAY (11 U.S.C. § 362)

    TO: DEBTOR(S), TRUSTEE (if applicable), AND THOSE NAMED IN THE ATTACHED MOTION

    PLEASE TAKE NOTICE THAT a hearing will be held on the attached motion on:

    Date:         December 17, 2019
    Time:         9:00 a.m.
    Location:     145 King Street, Room 225, Charleston, SC 29401

         Within fourteen (14) days after service of the attached Motion, the Notice of Motion, the movant's Certification of
Facts, and a blank Certification of Facts form (applicable to service on pro se parties only), any party objecting to the relief
sought shall:
         1)       File with the Court a written objection to the 11 U.S.C. § 362 Motion;
         2)       File with the Court a Certification of Facts;
         3)       Serve on the movant items 1 & 2 above at the address shown below; and
         4)       File a certificate of such service with the Court.

        If you fail to comply with this procedure, you may be denied the opportunity to appear and be heard on this
proceeding before the Court.
                           DATE OF SERVICE:       November 15, 2019
                                   MOVANT:        Fifth Third Bank, National Association

                                    ATTORNEY:
                                                      /s/John B. Kelchner
                                                      John B. Kelchner (#6987)
                                                      John S. Kay (#3936)
                                                      Ashley Z. Stanley (#10329)
                                                      Alan M. Stewart (#7231)
                                                      James D. Floyd (#11969)
                                                      HUTCHENS LAW FIRM LLP
                                                      Attorneys for Fifth Third Bank, National Association
                                                      P.O. Box 8237 (29202)
                                                      240 Stoneridge Drive, Suite 400
                                                      Columbia, SC 29210
                                                      803-726-2700
                                                      john.kelchner@hutchenslawfirm.com
                                                      john.kay@hutchenslawfirm.com
                                                      ashley.stanley@hutchenslawfirm.com
                                                      alan.stewart@hutchenslawfirm.com
                                                      james.floyd@hutchenslawfirm.com
       Case 19-05716-dd             Doc 9       Filed 11/15/19 Entered 11/15/19 14:35:01                        Desc Main
                                                Document      Page 2 of 28


                                      IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF SOUTH CAROLINA
IN RE:
                                                             CHAPTER 7
Frank Gordon Harris
                                                             CASE NO. 19-05716-dd
                  Debtors.


                                                     MOTION TO MODIFY STAY

          Fifth Third Bank, National Association (hereinafter the “Movant”), moves the Court pursuant to 11 U.S.C. § 362
 (d)(1) for modification of the automatic stay issued in this case and represents as follows:
          1.        The above-referenced Debtor filed a petition for relief under Chapter 7 of the U.S. Bankruptcy Code on
 October 30, 2019.
          2.        Kevin Campbell is the Trustee of the Debtor’s estate and may claim an interest in the property that is the
 subject of this action.
          3.        That on or about August 19, 2016, for a value received, Frank G. Harris and Rebecca L. Harris did execute
 and deliver to Fifth Third Mortgage Company a Fixed Rate Note in writing according to the terms and conditions set out
 therein, wherein and whereby Frank G. Harris and Rebecca L. Harris promised to pay to Fifth Third Mortgage Company the
 sum of $126,663.00, together with interest thereon at the rate of 3.750% per annum. A copy of said Note is attached hereto.
          4.        That in order to better secure the payments of the said note and debt, in accordance with the terms and
 conditions thereof, Frank G. Harris and Rebecca L. Harris, did execute and deliver on August 19, 2016 unto Fifth Third
 Mortgage Company, a mortgage recorded in Book VL 1599 at Page 0128 on August 19, 2016 in the Recorder’s Office of
 Ottawa County, OH covering property located at 606 Laurel Ave, Port Clinton, OH 43452, (hereinafter “Property”), and is
 more fully described in the mortgage, which is attached hereto.
          5.         Thereafter, by virtue of a subsequent merger and name change Fifth Third Mortgage Company became
 Fifth Third Bank, National Association.
          6.        The Debtor has willfully failed to make the regular mortgage payments since July 1, 2019 payment and
 beyond and is surrendering the Property.
          7.        The Movant has therefore not been provided adequate protection for its interest in the Property and is
 suffering irreparable harm and injury.
          8.        The Movant agrees to waive any claim that may arise under 11 U.S.C. Section 503(b) or Section 507(b) as
 a result of this Order. The Movant further agrees that any funds realized from the sale of the collateral, in excess of all liens,
 costs, and expenses, will be paid to the trustee.
          WHEREFORE, pursuant to 11 U.S.C. § 362 (d) (1), the Movant hereby moves for an Order Granting Relief from
 the stay for all purposes allowed by the Note, the Mortgage, and applicable law, including but not limited to the right to
 foreclose allowing Movant (and any successors or assigns) to proceed under applicable non-bankruptcy law to enforce its
 remedies to foreclose upon and obtain possession of the Property, and requiring the Debtor(s) to reimburse the Movant for its
 attorneys’ fees and costs associated with this motion.
     Case 19-05716-dd      Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01            Desc Main
                                   Document      Page 3 of 28



                                         /s/John B. Kelchner
                                         John B. Kelchner (#6987)
                                         John S. Kay (#3936)
                                         Ashley Z. Stanley (#10329)
                                         Alan M. Stewart (#7231)
                                         James D. Floyd (#11969)
                                         HUTCHENS LAW FIRM LLP
                                         Attorneys for Fifth Third Bank, National Association
                                         P.O. Box 8237 (29202)
                                         240 Stoneridge Drive, Suite 400
                                         Columbia, SC 29210
                                         803-726-2700
                                         john.kelchner@hutchenslawfirm.com
                                         john.kay@hutchenslawfirm.com
                                         ashley.stanley@hutchenslawfirm.com
                                         alan.stewart@hutchenslawfirm.com
                                         james.floyd@hutchenslawfirm.com



Columbia, South Carolina
November 15, 2019
 Case 19-05716-dd             Doc 9        Filed 11/15/19 Entered 11/15/19 14:35:01                    Desc Main
                                           Document      Page 4 of 28

                                    UNITED STATES BANKRUPTCY COURT
                                   FOR THE DISTRICT OF SOUTH CAROLINA
IN RE:
                                                           CHAPTER 7
Frank Gordon Harris
                                                           BANKRUPTCY NO. 19-05716-dd
                                         Debtors

                                           CERTIFICATION OF FACTS
         In the above-entitled proceeding, in which relief is sought by Fifth Third Bank, National Association from
the automatic stay provided by 11 U.S.C. § 362, I do hereby certify to the best of my knowledge the following:

1.       Nature of Movant’s Interest.
         Secured.

2.       Brief Description of Security Interest, copy attached (if applicable),
         Note secured by mortgage on Debtor(s)’ real property.
         (Copies attached to motion)

3.       Description of Property Encumbered by Stay (include serial number, lot and block number, etc.).
         606 Laurel Ave, Port Clinton, OH 43452, County of Ottawa.
         (See copy of mortgage for legal description)

4.       Basis for Relief (property not necessary for reorganization, debtor has no equity, property not property of
         estate, etc.; include applicable subsection of 11 U.S.C. § 362).
         § 362 (d) (1) lack of adequate protection

5.       Prior Adjudication by Other Courts, copy attached (Decree of Foreclosure, Order for Possession, Levy of
         Execution, etc., if applicable).
         N/A.

6.       Valuation of Property, copy of Valuation attached (Appraisal, Blue Book, etc.):

         Fair Market Value:          $132,900.50

         Senior Liens :

         Movant's Lien:              $122,897.89

         Other Liens:
         (Listed in order of priority)

         Net Equity:                 $10,002.61

         Source/Basis of Value:                        Debtor(s)’ Schedules

7.       Amount of Debtor’s Estimated Equity (using figures from paragraph 6, supra). $10,002.61

8.       Month and Year in Which First Direct Postpetition Payment Came Due to Movant (if applicable).
         N/A
    Case 19-05716-dd               Doc 9         Filed 11/15/19 Entered 11/15/19 14:35:01                                  Desc Main
                                                 Document      Page 5 of 28

9.        (a) For Movant/Lienholder (if applicable): List or attach a list of all post-petition
          payments received directly from debtor(s), clearly showing date received, amount, and month and year for
          which each such payment was applied. 1

          (b) For Objecting Party (if applicable): List or attach a list of all post-petition payments included in the
          Movant's list from (a) above which objecting party disputes as having been made. Attach written proof of
          such payment(s) or a statement as to why such proof is not available at the time of filing this objection.

10.       Month and Year for Which Post-petition Account of Debtor(s) is/are Due as of the Date of this Motion:
          July 1, 2019



                                                                 /s/John B. Kelchner
                                                                 John B. Kelchner (#6987)
                                                                 John S. Kay (#3936)
                                                                 Ashley Z. Stanley (#10329)
                                                                 Alan M. Stewart (#7231)
                                                                 James D. Floyd (#11969)
                                                                 HUTCHENS LAW FIRM LLP
                                                                 Attorneys for Fifth Third Bank, National Association
                                                                 P.O. Box 8237 (29202)
                                                                 240 Stoneridge Drive, Suite 400
                                                                 Columbia, SC 29210
                                                                 803-726-2700
                                                                 john.kelchner@hutchenslawfirm.com
                                                                 john.kay@hutchenslawfirm.com
                                                                 ashley.stanley@hutchenslawfirm.com
                                                                 alan.stewart@hutchenslawfirm.com
                                                                 james.floyd@hutchenslawfirm.com


Columbia, South Carolina
November 15, 2019




1
  This requirement may not be met by the attachment of a payment history generated by the movant. Such attachment may be utilized as a
supplement to a complete and detailed response to (9)(a) above, which should be shown on this certification.
 Case 19-05716-dd             Doc 9     Filed 11/15/19 Entered 11/15/19 14:35:01                      Desc Main
                                        Document      Page 6 of 28

                               IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF SOUTH CAROLINA
 IN RE:
                                                           CHAPTER 7
 Frank Gordon Harris
                                                           BANKRUPTCY NO. 19-05716-dd
                   Debtor

                                           CERTIFICATE OF SERVICE

          I, the undersigned, do hereby certify that on today's date, I served on the persons below a copy of the
Notice of Motion, Motion to Modify Stay, Movant’s Certification of Facts, and Notice of Post-Petition Mortgage
Fees, Expenses, and Charges in the above-referenced case by either electronic mail in accordance with U.S.
Bankruptcy Court, District of South Carolina, Operating Order 08-07, with respect to CM/ECF Participants, or
depositing same in the United States Mail with sufficient postage affixed and addressed as follows, with respect to
all other persons:

Frank Gordon Harris
2085 Oxford St
Myrtle Beach, SC 29577

Kevin Campbell
PO Box 684
Mount Pleasant, SC 29465

Spencer R. Powell
Clemmons Law Firm. LLC
1800 N. Oak Street, Suite A
Myrtle Beach, SC 29577



                                                          /s/Doris Jackson
                                                          Doris Jackson
                                                          Bankruptcy Processor
                                                          Hutchens Law Firm LLP
                                                          P.O. Box 8237 (29202)
                                                          240 Stoneridge Drive, Suite 400
                                                          Columbia, SC 29210
                                                           803-726-2700

Columbia, South Carolina
November 15, 2019
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document      Page 7 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document      Page 8 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document      Page 9 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 10 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 11 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 12 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 13 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 14 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 15 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 16 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 17 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 18 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 19 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 20 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 21 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 22 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 23 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 24 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 25 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 26 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 27 of 28
Case 19-05716-dd   Doc 9   Filed 11/15/19 Entered 11/15/19 14:35:01   Desc Main
                           Document     Page 28 of 28
